              Case 2:20-po-00071-CKD Document 5 Filed 05/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,           )   2:20-po-00071-CKD
                                         )
12                    Plaintiff,         )   ORDER TO DISMISS AND VACATE INITIAL
                                         )   APPEARANCE
13         v.                            )
                                         )
14   JANA L. WELLS,                      )   DATE: May 21, 2020
                                         )   TIME: 9:30 a.m.
15                    Defendant.         )   JUDGE: Honorable Carolyn K. Delaney
                                         )
16                                       )
                                         )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-po-00071-CKD without

20   prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   May 21, 2020, is vacated.

23   IT IS SO ORDERED.

24
     Dated:     May 20, 2020
25

26

27

28


     ORDER TO DISMISS AND VACATE I/A          1                  U.S. v. JANA L. WELLS
